{¶ 34} I respectfully dissent. The logic of the majority's decision is unassailable, but out of a due regard (perhaps, in this case, undue regard) for the prerogatives of the Ohio General Assembly, I believe we should respect the legislative determination that the kidnapping of a child by an adult carries with it such a high risk of sexual assault against the child that it justifies classifying the perpetrator a sexual offender, even though on the facts of the case before us such classification appears unjustified.
 {¶ 35} Perhaps the dissent here will assist in the Supreme Court of Ohio addressing the issue, which is where it should be resolved.